Motion Denied; Order filed November 29, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00205-CR
                                ____________

                    SANTHY INTHALANGSY, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1471491


                                    ORDER

      Appellant is represented by retained counsel, Inger H. Chandler. Appellant’s
brief was originally due July 16, 2018. We have granted more than 90 days’
extension to file appellant’s brief until November 19, 2018. When we granted the
last extension, we noted that no further extensions would be granted absent
exceptional circumstances. No brief was filed. On November 19, 2018, counsel filed
a further request for extension of time to file appellant’s brief. Counsel did not allege
any exceptional circumstances in the request.

          We deny the request for extension and order Inger H. Chandler to file a brief
with the clerk of this court on or before December 19, 2018. If counsel does not
timely file appellant’s brief as ordered, the court may issue an order abating the
appeal and directing the trial court to conduct a hearing to determine the reason for
the failure to file the brief and the consideration of sanctions or other appropriate
relief.



                                     PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Donovan.